        Case 1:09-cr-00581-WHP Document 1039
                                        1040 Filed 08/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    August 12, 2020


BY ECF                                                               Application granted. Government to file
                                                                     their response by August 13, 2020
Honorable William H. Pauley III                                      by 5:00 p.m.
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007
                                                                                    August 12, 2020
       Re:    United States v. Paul M. Daugerdas, 09 Cr. 581 (WHP)

Dear Judge Pauley:

       The United States respectfully submits this letter to request a one (1) day enlargement of
time, until August 13, 2020, to submit our response to the most recent motion of defendant Paul
M. Daugerdas seeking compassionate release pursuant to 18 U.S.C. § 3582(c), which was filed on
August 10, 2020. We seek the extension to allow us to gather as much information as possible
from the BOP, as it relates to the defendant’s most recent motion.

        We have consulted with counsel for the defendant (Henry Mazurek, Esq.), who has
indicated that he consents to the relief we seek herein.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                         By:       //s//
                                                Stanley J. Okula, Jr.
                                                Special Assistant United States Attorney
                                                (202) 514-2839


cc: Counsel for the Defendant
    (via ECF)
